Citation Nr: 1811664	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for a lumbar strain disability for the period from March 1, 2014.  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1982 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2014, and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for an increased disability rating for the service-connected lumbar spine disability was received in March 2009.  

The April 2009 rating decision granted a 10 percent increased disability rating for lumbar strain effective March 17, 2009 (the day the increased rating claim was received by VA).  The August 2014 rating decision, in pertinent part, granted a 100 percent temporary total rating for the lumbar strain for surgical treatment necessitating convalescence from January 16, 2014 to March 1, 2014, and continued the 10 percent disability rating from March 1, 2014.

In an August 2015 decision, the Board, in pertinent part, granted a 20 percent increased disability rating, but no higher, for the lumbar strain disability from March 17, 2009 to January 16, 2014, denied an extension of the temporary total disability rating for convalescence following surgery beyond March 1, 2014, and remanded the issue of an increased disability rating in excess of 10 percent for the lumbar strain disability from March 1, 2014 for additional development.  The September 2015 rating decision implemented the August 2015 Board decision.

As discussed in the August 2015 and May 2017 Board decisions, the Board bifurcated the issue of an increased rating for the lumbar strain.  The August 2015 Board decision granted a 20 percent disability rating for the lumbar strain disability from March 17, 2009 (the date the increased rating claim was received by VA) to January 16, 2014 (the effective date of the temporary total 100 percent disability rating) and remanded the issue of an increased disability rating in excess of 10 percent for the period from March 1, 2014.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  The only issue still on appeal is entitlement to an increased disability rating for the lumbar strain disability in excess of 10 percent from March 1, 2014; therefore, the earlier appeal period will not be further discussed.      

In August and November 2015, the Board remanded this issue to afford the Veteran a VA examination to assist in determining the current severity of the lumbar strain disability.  The Veteran did not appear for the scheduled VA examination in November 2016 - development ordered by the previous remands for this issue.  Pursuant to May 2017 Board remand instructions, in August 2017 correspondence, the agency of original jurisdiction (AOJ) requested that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the lumbar spine disability, specifically any records dated from 2014 to present.  No response to the August 2017 letter has been received from the Veteran.  As such, the Board finds that there has been substantial compliance with the prior remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In May 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  For the increased rating period from March 1, 2014, the Veteran's lumbar strain disability has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion.

2.  For the increased rating period from March 1, 2014, the Veteran's lumbar strain disability has not been manifested by ankylosis, forward flexion to 60 degrees or less, combined range of motion not greater than 120 degrees, or muscle spasm, guarding, localized tenderness severe enough to result in abnormal gait or abnormal spinal contour, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 2 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for the lumbar strain disability have not been met or more nearly approximated for any part of the increased rating period from March 1, 2014.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in March 2009, prior to the initial adjudication of the increased rating claim in April 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, a copy of the May 2015 Board hearing transcript, and lay statements.    

VA treatment records associated with the claims file note that the Veteran received private treatment for the chronic back disability.  See May 2015 and October 2016 VA treatment records.  The AOJ (in an August 2017 letter) requested that the Veteran submit any private treatment records with respect to the lumbar spine disability on appeal or provide the necessary authorizations for VA to obtain these records on his behalf.  No response has been received to the August 2017 letter nor has the Veteran submitted additional private treatment records.  As such, the Board finds that VA has made every reasonable effort to obtain all records relevant to the issue on appeal.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson,	 20 Vet. App. 79, 83 (2006).  The Veteran has not undergone a VA examination during the relevant appeal period (March 1, 2014 to present).   

In accordance with the August and November 2015 Board remand instructions, in September 2016, the Veteran was notified by the AOJ that he would be scheduled for a VA examination(s) in connection with the issue on appeal.  A VA examination was scheduled for November 2016, and notice was sent to the Veteran.  A report from the VA Medical Center (VAMC) notes that the Veteran failed/refused, without explanation, to report for the scheduled examination.  

The March 2017 supplemental statement of the case informed the Veteran of the failure to report for the VA examination scheduled in November 2016 and asked him to notify the AOJ if he was willing to report to an examination and would like one to be rescheduled.  No response has been received from the Veteran indicating his willingness to report for an additional VA examination.  The May 2017 Board decision/remand and November 2017 supplemental statement of the case again informed the Veteran of the failure to report for the VA examination.   

In this case, there is no showing in the record of good cause for the Veteran's failure to report for the scheduled examination and the Veteran has not offered a reason for the failure to report.  There is no indication in the record that the letter notifying the Veteran of the November 2016 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  The AOJ confirmed the Veteran's current mailing address and none of the correspondence sent to the Veteran was returned to VA as undeliverable.

While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  As such, remand for additional VA examination is not warranted and the Board will decide the appeal on the basis of the existing record.  38 C.F.R. § 3.655 (2017).    

The Veteran testified at a hearing before the Board in May 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

With respect to the increased rating for the lumbar strain disability on appeal decided herein, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the lumbar spine disability, including pain.  As the Veteran presented evidence of symptoms and functional impairments due to the lumbar strain disability and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the lumbar strain disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for Lumbar Strain Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating period from March 1, 2014.

As relevant to this appeal, the Veteran is in receipt of a 10 percent disability rating for the lumbar strain disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237 from March 1, 2014.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the lumbar strain disability has been manifested by more severe symptoms than contemplated by the 10 percent disability rating assigned.  At the May 2015 Board hearing, the Veteran testified that he underwent several months of physical therapy following the January 2014 lumbar spine surgery.  The representative contended that, following the January 2014 surgery, the lumbar spine disability should have been assigned a higher disability rating.  See May 2015 Board hearing transcript at 3.  The Veteran reported constant use of a back brace because, if he does not use the brace, he is "not moving for a couple days" afterwards.  See id. at 11.

As discussed below, for the increased rating period from March 1, 2014, the Board finds that the criteria for an increased disability rating in excess of 10 percent for the lumbar strain disability has not been met or more nearly approximated.  The evidence of record reflects the Veteran underwent physical therapy from March to April 2014 associated with the lumbar spine disability.  

An April 2014 VA treatment record notes that the Veteran reported flare-ups of lumbar spine pain with cold and damp weather.  Lumbosacral tenderness with paraspinous palpation was noted.  A May 2014 VA treatment record notes that the Veteran reported diffuse pain and stiffness in the lower back.  

A May 2015 VA treatment record notes that the Veteran reported chronic low back pain status post fusion surgery the previous year managed by pain medication.  Upon physical examination, range of motion was noted as "preserved" with mild spinal tenderness at the lower back.  An October 2016 VA treatment record notes that the Veteran reported chronic, constant back pain treated by prescription medication, heating pad, and over the counter pain patch.  May 2015 and October 2016 VA treatment records note that the Veteran receives private treatment for the chronic back disability.    

After a review of all the evidence, for the increased rating period from March 1, 2014, the Board finds that the criteria for an increased disability rating in excess of 10 percent for the lumbar strain disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  For the increased rating period from March 1, 2014, the Veteran's lumbar strain disability has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion.  A rating in excess of 10 percent (20 percent) under the General Rating Formula for Diseases and Injuries of the Spine would require forward flexion of the lumbar spine to 60 degrees or less, combined range of motion of the lumbar spine not greater than 120, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.

The May 2015 VA treatment record notes that range of motion of the lumbar spine was preserved.  The Board finds that this does not more nearly approximate limitation of flexion to 60 degrees or combined range of motion to 120 degrees or less, as needed for the next higher (20 percent) disability rating.    

Further, the VA treatment records do not note muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Therefore, an increased disability rating in excess of 10 percent is not warranted under the General Rating Formula for the Spine for any part of the increased rating period from March 1, 2014.  38 C.F.R. § 4.71a.  Because range of motion testing reflects almost full range of motion in the lumbar spine, a higher rating under the General Rating Formula for ankylosis is not warranted.  Id.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 for any part of the increased rating period from March 1, 2014.  See also DeLuca, 8 Vet. App. 202.  In this case, there is no question that the lumbar spine disability has caused pain and stiffness, which has restricted overall motion; however, taking into account additional functional limitation due to pain and stiffness, the evidence of record indicates ranges of motion for the entire rating period from March 1, 2014 that do not more nearly approximate the 20 percent criteria.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion of the lumbar spine disability for the increased rating period from March 1, 2014.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca, supra.

The Board further finds that a higher (20 percent) disability rating is also not warranted under the Intervertebral Disc Syndrome Formula for the increased rating period from March 1, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record does not reflect incapacitating episodes of intervertebral disc syndrome during the previous 12 month period.  While the Veteran indicated that, if he does not wear a back brace, he is unable to move for a few days afterwards, see May 2015 Board hearing transcript at 11, the evidence of record does not reflect bed rest prescribed by a physician during any part of the increased rating period from March 1, 2014.  The Board finds that the weight of the evidence of record is against finding that the lumbar spine disability has been manifested by at least 2 weeks of incapacitating episodes requiring physician ordered bed rest over a 12 month period (as required for a higher 20 percent rating), and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.         

Separate 10 percent disability ratings have been assigned for right and left lower extremity radiculopathy under Diagnostic Code 8520 effective June 11, 2009.  See September 2015 and September 2017 rating decisions.  While the Veteran filed a timely notice of disagreement with the initial disability ratings assigned for right and left lower extremity radiculopathy, the appeal was not perfected following issuance of a September 2017 statement of the case.  As such, the issues of higher initial ratings for the right and left lower extremity radiculopathy are not in appellate status before the Board.

The Board finds that no additional separate rating for neurological impairment associated with the lumbar spine disability is not warranted for any part of the increased rating period from March 1, 2014.  The evidence of record notes no bowel or bladder dysfunction attributable to the lumbar strain disability.  Based on the evidence of record, the Board finds that additional separate ratings for neurological impairment associated with lumbar strain disability are not warranted.

Finally, the evidence of record reflects a well healed scar over the spine.  See October 2016 VA treatment record.  There is no evidence of record that any scars associated with the lumbar strain disability are painful, unstable, deep, or greater than 39 square centimeters.  Nor has the Veteran contended otherwise.  As such, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a lumbar spine scar.  38 C.F.R. § 4.118 (2017).

Extraschedular Referral Consideration

The Board has considered whether referral for adjudication of an extraschedular rating is warranted for the lumbar strain disability for any part of the increased rating period from March 1, 2014.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the increased rating period from March 1, 2014, the lumbar strain disability has been manifested by symptoms of painful motion and stiffness that are productive of noncompensable limitation of motion.

The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), muscle spasms of the spine and limitation of motion (Diagnostic Codes 5235 to 5242), including motion limited due to orthopedic factors such as pain and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the disability level and symptomatology of the lumbar strain disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the lumbar strain disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In this case, a TDIU has been granted from March 29, 2010.  See August 2015 Board decision.     


ORDER

An increased disability rating in excess of 10 percent for the lumbar strain disability from March 1, 2014 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


